          Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA BERARDINUCCI,                           :
                                                :
                Plaintiff,                      :
                                                :          CIVIL ACTION
                v.                              :
                                                :          NO. 18-4193
TEMPLE UNIVERSITY, et al.,                      :
                                                :
                Defendants.                     :

                                       MEMORANDUM

Tucker, J.                                                                July 16, 2020


         Before the Court is Defendants Temple University and Temple University Kornberg

School of Dentistry’s Motion for Summary Judgement (ECF Nos. 21, 23) and Plaintiff Theresa

Berardinucci’s Response in Opposition (ECF No. 22).


    I.   PROCEDURAL HISTORY1

         On September 28, 2018, Plaintiff Theresa Berardinucci (“Plaintiff”) commenced this

action in the Eastern District of Pennsylvania against Defendants Temple University and Temple

University Kornberg School of Dentistry (“Defendants” or “Temple”). Plaintiff asserts claims of

discrimination and retaliation under the Americans with Disabilities Act (“ADA”) and the

Pennsylvania Human Relations Act (“PHRA”), and a claim for retaliation under the Family and

Medical Leave Act (“FMLA”) in response to the termination of her employment with




1
 The Court’s summation in the “Procedural History” and “Statement of Facts” sections derives
from the Concise Statement of Material Facts submitted by the Parties. ECF No. 21-1.
Accordingly, the Court will not cite directly to the Material Facts after each statement.



                                               1
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 2 of 13




Defendants. Defendants filed their Answer and Affirmative Defenses on December 4, 2018. On

September 30, 2019, Defendants filed a Motion for Summary Judgement. The matter is now ripe

for disposition. For the reasons set forth below, summary judgement is DENIED.

 II.   STATEMENT OF FACTS2

       In 2010, Temple received a grant from the Health Resources and Services Administration

(“HRSA”), an agency of the U.S. Department of Health and Human Services. The term of the

grant ended on June 30, 2015. Temple hired three employees under the grant: a family dental

coordinator, a dental hygienist/patient coordinator, and an expanded functions dental assistant

(“EFDA”). An EFDA is a specially trained and educated dental assistant who is qualified to

perform more extensive dental services. In April 2011, pursuant to the HRSA grant, Temple

hired Plaintiff as an EFDA in its Pediatric Clinic. Plaintiff knew when she applied for and

accepted the position that it was a grant-funded position.

       A. Plaintiff’s Health and Requests for Leave

       Plaintiff claims to suffer from irritable bowel syndrome (“IBS”), diverticulosis and

arthritis. Beginning in June 2012, and consistently throughout her employment with Temple,

Plaintiff received intermittent FMLA leave for her arthritis in both of her knees, which is

formally diagnosed as mild to moderate degenerative joint disease.

       Plaintiff received injections every six months to treat her arthritis. When experiencing a

flare-up of her arthritis, Plaintiff would be unable to stand or walk. As a result, Temple approved

Plaintiff’s request for leave to attend doctor’s appointments up to four to six times per month.




                                                2
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 3 of 13




Temple never denied Plaintiff leave for her arthritis, nor did Temple ever interfere with her

ability to take leave. Plaintiff never sought additional accommodations for her arthritis.

       Beginning in April 2014, and consistently throughout her employment, Temple granted

Plaintiff intermittent leave for unspecified gastrointestinal issues later identified as IBS and

diverticulosis. Plaintiff suffered from abdominal pain, headaches, and urgent and prolonged

bathroom visits. Temple approved Plaintiff for leave for doctor’s appointments and flare-ups,

and provided an accommodation which allowed Plaintiff to arrive to work up to two hours late.

Plaintiff used the doctors’ appointment leave one to two times per month and never used the full

two hours work accommodation that Temple approved. Temple never interfered with Plaintiff’s

ability to take leave for these conditions, nor did it ever deny her any leave for these conditions.

       Individuals that apply for FMLA leave at Temple work directly with the benefits

department. The benefits department alerts an employee’s supervisor when an employee has

applied for leave, when the leave is approved, and when the leave is scheduled to terminate. The

notices do not include any information about the details of any illnesses. Both Dr. Tellez-

Merchan, head of the Pediatric Clinic, and Shanae Johnson, Plaintiff’s direct supervisor, testified

that they were not aware of the specific medical conditions for which Plaintiff was approved for

FMLA leave.

   After multiple extensions, Defendants terminated Plaintiff on March 16, 2016. On March 31,

2016, Berardinucci wrote to Dean Ismail thanking him for the multiple extensions. Plaintiff did

not indicate in this letter that she felt Temple made its decisions related to her for discriminatory

reasons or based on the exercise of her FMLA rights.




                                                  3
           Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 4 of 13




III.   STANDARD OF REVIEW

       Summary judgment is awarded only when “there is no genuine issue as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Liberty

Mut. Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d Cir. 2012). To defeat a motion for summary

judgment, there must be a factual dispute that is both genuine and material. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–49, (1986); Dee v. Borough of Dunmore, 549 F.3d 225,

229 (3d Cir. 2008). A fact is material if it “might affect the outcome of the suit under the

governing law[.]” Anderson, 477 U.S. at 248. A dispute over a material fact is “genuine” if,

based on the evidence, “a reasonable jury could return a verdict for the nonmoving party.” Id.

       The movant bears the initial burden of demonstrating the absence of a genuine dispute of

a material fact. Goldenstein v. Repossessors, Inc., 815 F.3d 142, 146 (3d Cir. 2016). When the

movant is the defendant, he has the burden of demonstrating that the plaintiff “has failed to

establish one or more essential elements of her case.” Burton v. Teleflex Inc., 707 F.3d 417, 425

(3d Cir. 2013). If the movant sustains his initial burden, “the burden shifts to the nonmoving

party to go beyond the pleadings and come forward with specific facts showing that there is a

genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (internal quotation

marks omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

       At the summary judgment stage, the court’s role is not to weigh the evidence and

determine the truth of the matter, but rather to determine whether there is a genuine issue for

trial. See Anderson, 477 U.S. at 249 (citations omitted); Jiminez v. All American Rathskeller,

Inc., 503 F.3d 247, 253 (3d Cir. 2007). In doing so, the court must construe the facts and

inferences in the light most favorable to the non-moving party. See Horsehead Indus., Inc. v.



                                                 4
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 5 of 13




Paramount Communications, Inc., 258 F.3d 132, 140 (3d Cir. 2001). Nonetheless, the court must

be mindful that “[t]he mere existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson, 477 U.S. at 252.


IV.    ANALYSIS

       A. ADA and PHRA Claims

       Pennsylvania courts generally interpret the PHRA “in accord with its federal

counterparts.” Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996) (holding that PHRA claims

are properly treated as coextensive with ADA claims); see also Gomez v. Allegheny Health

Services, Inc., 71 F.3d 1079, 1084 (3d Cir. 1995) (“The [PHRA] is construed consistently with

interpretations of Title VII.”); Chmill v. City of Pittsburgh, 488 Pa. 470, 491 (1980) (“[T]he

Human Relations Act should be construed in light of principles of fair employment law which

have emerged relative to the federal [statute.]”) (internal quotations omitted). Therefore, all

analyses of Plaintiff’s ADA claims apply equally to her PHRA claims.

               i.      Discrimination under the ADA and PHRA

       To prevail, a plaintiff must establish a prima facie case of disability discrimination under

the ADA. See McDonell v. Douglas Corp. v. Green, 411 U.S. 792, 792-93 (1973); Kelly, 94 F.3d

at 105. To do so, she “must establish that she (1) has a ‘disability,’ (2) is a ‘qualified individual,’

and (3) has suffered an adverse employment action because of that disability.” Turner v. Hershey

Chocolate USA, 440 F.3d 604, 611 (3d Cir. 2006); see also Taylor v. Phoenixville School Dist.,

184 F.3d. 296, 306 (3d. Cir. 1999). If a plaintiff establishes a prima facie case of discrimination,

the burden shifts to the defendant to “articulate some legitimate, nondiscriminatory reason” for

the termination. McDonell, 411 U.S. at 802. If the defendant can do so, then the burden shifts



                                                  5
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 6 of 13




back to the plaintiff to demonstrate that the defendant’s offered reasons were pretextual. Id. at

804.

       Defendants do not dispute that Plaintiff is a qualified individual. However, they dispute

whether Plaintiff is disabled within the meaning of the statute and whether she was terminated

because of that disability. The Court finds that Plaintiff is disabled, as defined by the ADA.

Further, Plaintiff has raised a genuine issue of material fact as to whether Defendants’ offered

reasons for her termination are pretextual.

                               1. Plaintiff is disabled, as defined by the ADA.

       A plaintiff is “disabled” for purposes of the ADA if she has “(A) a physical or mental

impairment that substantially limits one or more major life activities . . . . ; (B) a record of such

an impairment; or (C) [is] regarded as having such an impairment.” 42 U.S.C. § 12102(1).

       Major life activities for purposes of the ADA include but are not limited to “performing

manual tasks . . . eating, sleeping, walking, standing, lifting, bending . . . concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A). Additionally, major life activities

include the operation of major bodily functions, which includes but are not limited to “normal

cell growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine,

and reproductive functions.” 42 U.S.C. § 12102(2)(B).

       An impairment is a disability for purposes of a discrimination claim if it “substantially

limits” the plaintiff’s ability to perform major life activities as compared to most people in the

general population.” 29 C.F.R. § 1630.2(j)(1)(ii). The term “substantially limits” is construed

broadly, favoring expansive coverage. 29 C.F.R. § 1630.2(j)(1)(i). An impairment does not need

to “prevent, or significantly or severely restrict, the individual from performing a major life

activity” in order to be “substantially limiting.” 29 C.F.R. § 1630.2(j)(1)(ii). An “individualized



                                                  6
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 7 of 13




assessment” is required to determine whether a plaintiff’s impairment substantially limits her

major life activities. 29 C.F.R. § 1630.2(j)(1)(iv). “The question of whether an individual is

substantially limited in a major life activity is a question of fact.” Lewis v. University of

Pennsylvania, 779 Fed.Appx. 920, 925 (3d Cir. 2019) (quoting Williams v. Phila. Hous. Auth.

Police Dep’t, 380 F.3d 751, 763 (3d Cir. 2004), superseded on other grounds).

        Plaintiff suffered from IBS, diverticulosis and arthritis. With regards to the IBS and

diverticulosis, Plaintiff arrived late to work one to two times per month due to her inability to

control her bowels. CSSMF ¶¶ 24–25, ECF No. 21-1. Furthermore, these conditions caused

“abdominal pain, headaches, and the need for emergent and prolonged bathroom visits.” CSSMF

¶ 23. With respect to Plaintiff’s arthritis, she testified that flare-ups of the condition rendered her

unable to stand or walk. CSSMF ¶ 15. A reasonable jury could determine that these symptoms

created substantial limitations of Plaintiff’s life activities. Plaintiff has established a prima facie

case of discrimination under the ADA and PHRA.

                                2. There is a genuine issue of material fact as to whether
                                   Defendants offered reasons for termination are pretextual.

        Once the employer articulates a non-discriminatory reason for termination, the employee

can defeat summary judgement by demonstrating that the offered reason is merely pretext for

discrimination. A plaintiff demonstrates pretext if she “point[s] to some evidence, direct or

circumstantial, from which a factfinder could reasonably either (1) disbelieve the employer’s

articulated legitimate reasons; or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer’s action.” Fuentes v. Perskie,

32 F.3d 759, 764 (3d Cir. 1994).

        The employee must do more than demonstrate that the decision to terminate her was

wrong. Id. at 765. Instead, she must show “such weaknesses, implausibilities, inconsistencies, or


                                                   7
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 8 of 13




contradictions” in the employer’s offered reasons that a reasonable factfinder could find those

reasons “unworthy of credence.” Id.

       Dean Ismail, Dr. Hill, and Ms. Johnson all testified as to the reason for Plaintiff’s

termination. All three did, at some point, testify that Plaintiff was terminated because the HSRA

grant ended. However, Plaintiff can point out inconsistencies in their stated reasons for her

termination.

       Dean Ismail stated that on top of the grant ending, Plaintiff was also terminated because

“Beth, the hygienist, left because she didn't want to go out to the community, the cost of the

program, and the type of staff that were needed at the time.” Ismail Dep., ECF No. 22-15 at

60:22–61:6. Dr. Hill stated that a “partial reason” for Plaintiff’s termination was that the “infant

care program was fully established and the students and faculty were fully capable of performing

their job duties without an EFDA.” Hill Dep., ECF No. 22-10 at 33:23–35:11. Ms. Johnson

stated that the fact that Plaintiff was “catty, not a team player and [had] a pattern of calling out”

was a “factor” in the decision to terminate her. Johnson Dep., ECF No. 21-12 at 30:22–31:15

       Additionally, Dean Ismail and Dr. Hill gave inconsistent accounts as to who made the

decision to terminate Plaintiff. Dean Ismail testified that he made an independent decision.

Ismail Dep., ECF No. 22-15 at 59:8–13. Conversely, Dr. Hill testified that she did not consult

Dean Ismail before making the decision to terminate Plaintiff and that she did not recall how, if

at all, he was informed of her termination. Hill Dep., ECF No. 22-10 at 36:21–37:4.

       These inconsistencies create a genuine issue as to the circumstances of Plaintiff’s

termination. Although Dean Ismail, Dr, Hill and Ms. Johnson all testified that Plaintiff was

terminated because the HSRA grant ended, the grant funding ended eight months before her

termination. Furthermore, all three gave additional inconsistent “partial” reasons for Plaintiff’s



                                                  8
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 9 of 13




termination. Finally, Dean Ismail and Dr. Hill gave contrasting accounts as to who made the

ultimate decision to terminate Plaintiff. These inconsistencies, taken as a whole, could allow a

reasonable jury to conclude that Defendant’s offered reasons for Plaintiff’s termination are

pretextual. Therefore, this Court will deny Defendant’s motion for summary judgement with

respect to Plaintiff’s claims for discrimination under the ADA and the PHRA.

                ii.    Relation under the ADA and PHRA

       The analysis of a retaliation claim under the ADA “[varies] depending on whether the

claim is characterized as ‘pretext’ or ‘mixed-motives.’” Krouse v. American Sterilizer Co., 126

F.3d 494, 500 (3d Cir. 1997). Plaintiff has chosen to proceed under a pretext theory and

therefore must establish a prima facie case of retaliation. Id. To do so, she must show (1) she

engaged in protected employee activity; (2) her employer took adverse action either after or

contemporaneous with the employee’s protected activity; and (3) there is a causal connection

between the employee’s protected activity and the employer’s adverse action. Id.

       If a plaintiff establishes a prima facie case of retaliation, the burden then shifts to the

employer to put forth a “legitimate, non-retaliatory” explanation for the adverse employment

action. Id. The employer can meet this burden by articulating any legitimate reason for the

adverse action; it does not need to prove that this reason was the actual motivation. Id. at 500–01

(“[T]he employer’s burden at this stage is ‘relatively light.’”).

       If the employer meets this burden, the plaintiff must convince the factfinder that (1) the

employer’s explanation is false, and (2) the adverse employment action was really motivated by

retaliation. Id. at 501. “The plaintiff must prove that retaliatory animus played a role in the

employer’s decision making process and that it had a determinative effect on the outcome of that

process.” Id.



                                                  9
        Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 10 of 13




       Defendant does not dispute that Plaintiff was terminated sometime after making a request

for FMLA leave. However, Defendant argues that requesting FMLA leave is not a protected

activity for purposes of the ADA. Further, Defendant argues that if FMLA leave is a protected

activity, there is no causal connection between that activity and her termination. This Court finds

that Plaintiff has established a genuine issue of material fact as to whether requesting FMLA

leave is a protected activity and whether there was a causal connection between her taking the

FMLA leave and her ultimate termination.

                              1. There is a genuine issue of material fact as to whether
                                 Plaintiff engaged in protected employee activity.

       A request for a reasonable accommodation under the ADA is a protected employee

activity. See Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 190–91 (3d Cir. 2003). The

Third Circuit has held that a request for intermittent FMLA leave may constitute a request for a

reasonable accommodation under the ADA under certain circumstances. Capps v. Mondelez

Global, LLC, 847 F.3d 144, 147 (3d Cir. 2017). Although the Third Circuit has not elaborated

on what those circumstances are, this Court has held that “a prospective request for periodic

FMLA leave may serve as a request for reasonable accommodation.” Beishl v. County of Bucks,

2018 WL 6812132, at *4 (E.D. Pa. 2018). A request for FMLA leave can be considered a

request for a reasonable accommodation under the ADA when the employer knows or believes

that the request is based on something other than a ‘“one-time’ event.” Id. (quoting Isley v. Aker

Phila. Shipyard, Inc., 275 F. Supp. 3d 620, 631 (E.D. Pa. 2017).

       Defendant argues that Capps and Beishl are inapplicable to the present case because they

dealt with failure to accommodate claims and not retaliation claims. However, Defendant points

to no evidence that the standard for what constitutes a reasonable accommodation changes in the

context of a retaliation claim versus a failure to accommodate claim. As such, Plaintiff has


                                                10
        Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 11 of 13




demonstrated that there is a genuine issue as to whether her FMLA leave requests constitute

protected employee activity in the form of a reasonable accommodation.


                              2. There is a genuine issue of material fact as to whether there
                                 was a causal connection between the protected activity and
                                 the termination.

       The Third Circuit focuses mainly on two factors for finding the requisite causal

connection in a retaliation case: “timing and evidence of ongoing antagonism.” Abramson v.

William Paterson College of New Jersey, 260 F.3d 265, 288 (3d Cir. 2001) (citing Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)). Timing alone can be used to create

an inference of causation and defeat summary judgement when the “temporal proximity between

the protected activity and adverse action is unusually suggestive.” LeBoon v. Lancaster Jewish

Community Center Ass’n, 503 F.3d 217, 232 (3d Cir. 2007) (internal quotation marks omitted).

However, a defendant cannot disprove retaliation simply based on “mere passage of time.”

Krouse, 126 F.3d at 503 (internal quotation marks omitted).

       If temporal proximity between the protected activity and the retaliatory conduct is

missing, courts may look for “other evidence of retaliatory animus” during the intervening

period. Id. at 503–04. “[C]ircumstantial evidence of a ‘pattern of antagonism’ following the

protected conduct” can be used to establish the causal connection. Kachmar v. SunGard Data

Systems, Inc., 109 F.3d 173, 177 (3d Cir. 1997). However, “[t]hese are not the exclusive ways to

show causation, as the proffered evidence, looked at as a whole, may suffice to raise the

inference.” Id.

       A plaintiff can, for example, establish the causal connection by demonstrating that her

employer gave inconsistent reasons for her termination. Summary judgement can be precluded

where a plaintiff demonstrates that her employer offered inconsistent explanations for the reason



                                                11
        Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 12 of 13




she was fired and inconsistent accounts of who made the decision to fire her. See Cullen v.

Select Medical Corp., 779 Fed.Appx. 929, 932 (3d Cir. 2019).

        As discussed in Section IV(a)(i)(2), Plaintiff is able to point to inconsistencies both in the

reason for her termination and who made the decision to terminate her. These inconsistencies

meet the standard set out in Cullen, and a reasonable jury could find that they establish the

requisite causal connection. As such, Defendant’s motion for summary judgement is denied with

respect to Plaintiff’s claims for retaliation under the ADA and PHRA.

        B. Retaliation Under the FMLA

        To make out a retaliation claim under the FMLA, a plaintiff must demonstrate “(1) she

invoked her right to FMLA-qualifying leave, (2) she suffered an adverse employment decision,

and (3) the adverse action was causally related to her invocation of rights.” Lichtenstein v.

University of Pittsburgh Medical Center, 691 F.3d 294, 301–302 (3d Cir. 2012). FMLA

retaliation cases proceed through the same burden-shifting framework as ADA retaliation cases.

See id. at 302. This framework is described in detail in Section IV(A)(ii) and will not be repeated

here.

        Furthermore, courts look to the same evidence of causation for an FMLA retaliation case

as they do for an ADA retaliation case. See e.g. Lichtenstein, 691 F.3d at 307 (citing Farrell and

LeBoon, cases about ADA retaliation, to articulate the standard for causation in an FMLA

retaliation case). In summary, courts may first look to see if the “temporal proximity” between

the employee activity and the termination is “unusually suggestive.” Id. If it is not, then the court

is permitted to look for other evidence that “raise[s] the inference” of causation. Id.

        Defendant does not dispute that Plaintiff invoked her right to FMLA leave, nor does it

dispute that she suffered an adverse employment decision. However, Defendant claims that there



                                                  12
         Case 2:18-cv-04193-PBT Document 26 Filed 07/22/20 Page 13 of 13




is no causal connection between the protected activity and the termination. The Court’s analysis

in the above section(s) apply equally to Plaintiff’s retaliation claim under the FMLA articulated

in this section. Plaintiff is able to point to inconsistencies in the reasons proffered for her

termination, as well as who made the decision to terminate her. Such inconsistences create a

genuine issue of material fact as to whether there was a causal connection between Plaintiff’s

taking of FMLA leave and her termination. As such, Defendant’s motion for summary

judgement is denied with respect to Plaintiff’s claim for retaliation under the FMLA.

 V.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgement is DENIED. An

appropriate order follows.




                                                   13
